The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims
	Applicant's submittal of claims 1-4 in the “Claims” filed on 05/18/2021 is acknowledged and entered by the Examiner. This office action consider claims 1-4 pending for prosecution. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.	Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the instant claim recites limitations, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the gate line and the second conductive layer comprise the same material, and 15wherein the pixel electrode, the first conductive layer, and the third conductive layer comprise the same material” (Claim 1; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the gate line and the second conductive layer comprise the same material, and 15wherein the pixel electrode, the first conductive layer, and the third conductive layer comprise the same material” (Claim 1) (Claim 19, Lines 1-8) lacks proper antecedent basis. There is no recitation of a same material in claim 1. Furthermore, there is confusion in the claim with the multiple usages of “the same material”. It is not clear if the intent of the claim is to state that the material of the gate line, the second conductive layer, the pixel electrode, the first conductive layer, and the third conductive layer are all of the same material, or if the intent of the claim is that  the gate line and the second conductive layer comprise of a same material, and that the pixel electrode, the first conductive layer, and the third conductive layer comprise of another same material. Therefore, the limitation of “wherein the gate line and the second conductive layer comprise the same material, and 15wherein the pixel electrode, the first conductive layer, and the third conductive layer comprise the same material” (Claim 1) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. Regarding Claims 2-4, those are rejected under 112(b) because of their dependency status from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1, 2, and 4 are rejected under 35 U.S.C.103 as being unpatentable over Kim (US 20080068524 A1; hereinafter Kim), in view of the following statement. 
Regarding claim 1, Kim teaches a semiconductor package system (see the entire document, specifically Fig. 8+; [0013+], and as cited below), comprising:
a transistor (Q; see Fig. 8 in view of Figs. 9-15; [0108, 0122, 0155]); 
5a gate line (G1; see Fig. 8 in view of Figs. 9-15; [0108, 0122, 0155]) electrically connected to a gate (124; see Fig. 8 in view of Figs. 9-15; [0149, 0153-0155, 0190]) of the transistor (Q; see Fig. 8 in view of Figs. 9-15; [0108, 0122, 0155]); 
a source line (D1d; see Fig. 8 in view of Figs. 9-15; [0177-0181, 0183]) electrically connected to one of a source (173; see Fig. 8 in view of Figs. 9-15; [0153-0155, 0195, 0197-0198, 0201, 0208]) and a drain of the transistor (Q; see Fig. 8 in view of Figs. 9-15; [0108, 0122, 0155]); and 
a pixel electrode (PE; see Fig. 8 in view of Figs. 9-15; [0177]) electrically connected to the other of the source and the drain (175; see Fig. 8 in view of Figs. 9-15; [0152, 0154-0160, 0162-0163, 0197-0204]) of the transistor (Q; see Fig. 8 in view of Figs. 9-15; [0108, 0122, 0155]), 
10wherein the one of a source (173; see Fig. 8 in view of Figs. 9-15; [0153-0155, 0195, 0197-0198, 0201, 0208]) and a drain of the transistor (Q; see Fig. 8 in view of Figs. 9-15; [0108, 0122, 0155]) is electrically connected to the source line (D1d; see Fig. 8 in view of Figs. 9-15; [0177-0181, 0183]) through a first conductive layer (87; see Fig. 8 in view of Figs. 9-15; [0201-0202, 0208, 0300]), a second conductive layer (171; see Fig. 8 in view of Figs. 9-15; [0195, 0201, 0206, 0208]), and a third conductive layer (82d; see Fig. 8 in view of Figs. 9-15; [0202, 0161]), 
wherein the gate line (G1; see Fig. 8 in view of Figs. 9-15; [0108, 0122, 0155]) and the second conductive layer (171; see Fig. 8 in view of Figs. 9-15; [0195, 0201, 0206, 0208]) comprise (see below for “the same material”) (see section 1,above; 112(b) rejection), and 
15wherein the pixel electrode (PE; see Fig. 8 in view of Figs. 9-15; [0177, 0161]), the first conductive layer (87; see Fig. 8 in view of Figs. 9-15; [0201-0202, 0208, 0300]), and the third conductive layer (82d; see Fig. 8 in view of Figs. 9-15; [0202, 0161]) comprise (see below for “the same material”) (see section 1,above; 112(b) rejection).
As noted above, modified Kim does not expressly disclose “wherein the gate line and the second conductive layer comprise the same material(see section 1,above; 112(b) rejection), and 15wherein the pixel electrode, the first conductive layer, and the third conductive layer comprise the same material (see section 1,above; 112(b) rejection)”.
However, the instant specification filed on 05/18/2021 contains no disclosure of either the critical nature of the claimed “wherein the gate line and the second conductive layer comprise the same material, and 15wherein the pixel electrode, the first conductive layer, and the third conductive layer comprise the same material” or of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen compositions or upon another variable recited in a claim, the applicant must show that the chosen compositions are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).

Regarding claim 2, modified Kim teaches all of the features of claim 1.
Modified Kim further teaches wherein a channel formation region (154; see Fig. 10; [0149]) of the transistor (Q; see Fig. 8 in view of Figs. 9-15; [0108, 0122, 0155]) comprises a semiconductor layer (154; see Fig. 10; [0149]) comprising amorphous silicon, microcrystalline silicon, or polycrystalline silicon (see [0149]; amorphous silicon).  
Regarding claim 4, modified Kim teaches all of the features of claim 1.
Modified Liu further teaches wherein the second conductive layer layer (171; see Fig. 8 in view of Figs. 9-15; [0195, 0201, 0206, 0208]) and the first conductive layer (87; see Fig. 8 in view of Figs. 9-15; [0201-0202, 0208, 0300]) overlap with each other, and 30wherein the second conductive layer layer (171; see Fig. 8 in view of Figs. 9-15; [0195, 0201, 0206, 0208]) and the third conductive layer (82d; see Fig. 8 in view of Figs. 9-15; [0202, 0161]) overlap with each other.
3.	Claims 3 is rejected under 35 U.S.C.103 as being unpatentable over Kim (US 20080068524 A1; hereinafter Kim), in view Mori (US 20150301372 A1; hereinafter Mori). 
Regarding claim 3, modified Kim teaches all of the features of claim 1.
Modified Kim further teaches wherein a channel formation region (154; see Fig. 10; [0149]) of the transistor (Q; see Fig. 8 in view of Figs. 9-15; [0108, 0122, 0155]) comprises a semiconductor layer (154; see Fig. 10; [0149]) (see below for “comprising a metal oxide, and 25wherein the metal oxide comprises indium, gallium, and zinc”).  
As noted above, modified Kim does not expressly disclose “wherein a channel formation region the transistor comprises a semiconductor layer comprising a metal oxide, and 25wherein the metal oxide comprises indium, gallium, and zinc”.
However, in the analogous art, Mori teaches a liquid crystal display device ([0001]), wherein (Fig. 1+; [0033+]) The TFT may be a bottom-gate-type or a top-gate-type. Amorphous silicon (a-Si) and so forth is used as the material in the semiconductor layer of the TFT, but it is preferable that an oxide semiconductor such as indium gallium zinc oxide be used ([0089]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of Kim’s semiconductor material in view of the semiconductor material of Mori, and thereby, modified Kim’s (by Mori) device will have wherein a channel formation region (Kim 154; see Fig. 10; [0149]) of the transistor (Kim Q; see Fig. 8 in view of Figs. 9-15; [0108, 0122, 0155]) comprises a semiconductor layer (Kim 154; see Fig. 10; [0149]) comprising a metal oxide, and 25wherein the metal oxide comprises indium, gallium, and zinc (in view of material of Mori [0089], an oxide semiconductor such as indium gallium zinc oxide).
The ordinary artisan would have been motivated to modify Kim in the manner set forth above, at least, because this inclusion provides a semiconductor layer comprising an oxide semiconductor such as indium gallium zinc oxide (Mori [0089]), which makes it possible for electron mobility to be enhanced, and for the TFT to be made smaller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898